Case 2:20-mj-00451-BAT Document6 Filed 07/23/20 Page 1 of 2

ys United States District Court Wy

EY Western District of Washington CY

 

UNITED STATES OF AMERICA, APPEARANCE BOND

VS

MUKUND MOHAN CASE No: MJ20-451

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

 

Court Appearances. | must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington; Courtroom
/2B, on Thursday, August 6, 2020 at 1:00 PM and at all other hearings in this case, including turning myself in to begin serving a
sentence, should that occasion arise. | UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT A TIME SET
FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT AND A FINE OF
$250,000.

No Law Violations. | must not commit a federal, state, or local crime during the period of release. I understand that if | commit a
felony while on release, my sentence can be increased by a maximum of ten years. If | commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable sentences.
DNA Testing. | must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. | must not use, consume or possess any controlled substances, including medication, unless prescribed
by a physician and approved in advance by the Pretrial Services Officer.

Address. | must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if any)
where I will reside upon release and where | will receive any notices of hearing dates. | must report any changes in that address or
telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

Victim and Witness Protection. | must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person or
property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings before
the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

Pretrial Supervision. | am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
such of the general and special conditions of release as that office shall impose. | must report to the Office of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

Surrender all current and expired passports and travel documents to Robert McCallum. Do not apply for/obtain a new passport or
travel document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court.

Provide Pretrial Services with any requested information regarding your financial status, income sources, and investments. Sign a
Release of Information form for Credit Bureau Verification if requested by Pretrial Services.

You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case.

The defendant shall comply with Stand Alone Monitoring component of Location Monitoring Program. The defendant will be
monitored by Global Positioning Satellite technology via mobile application which shall be utilized for purposes of verifying
compliance with any court imposed condition of supervision. The defendant shall abide by all program requirements, and must
contribute towards the costs of the services, to the extent financially able, as determined by the location monitoring specialist.
The defendant shall be prohibited from incurring new personal or business credit charges, opening additional personal or business
lines of credit, or obtaining a personal or business loan without approval of the defendant's U.S. Probation Officer.

The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.

The defendant shall report all outstanding and pending loan applications,

The defendant shall surrender his Washington Enhanced driver’s license to Robert McCallum and obtain a regular driver’s license
with seven days.

The defendant has had a full opportunity to review this Appearance Bond and confer with his/her attorney. During the initial
appearance and detention hearing, conducted by video/telephone during the COVID-19 Health Emergency, defendant orally
agreed to be bound by the terms of the bond. A copy of this executed document shall be provided to the defendant at the hearing’s
conclusion via US Marshal.
Appearance Bond Case 2:20-mj-00451-BAT Document6 Filed 07/23/20 Page 2 of 2

Page 2 of 2
MUJUND MOHAN MJ20-451

AGREEMENT BY DEFENDANT: | understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

X s/ Robert McCallum on behalf

 

 

of Mukund Mohan July 23, 2020 Seattle, WA
Signature Date Signed City, State
ORDER OF RELEASE

It is therefore ORDERED:

(1) Defendant shall comply with all conditions of this appearance Bond;

(2) Defendant shall be released from custody and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.

July 23, 2020 fA)

Date Signed Brian A. Tsuchida
UNITED STATES CHIEF MAGISTRATE JUDGE

ce: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
